Citation Nr: 1533035	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-31 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for sarcoidosis, to include the propriety of the rating reduction from 30 percent to 0 percent, effective September 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  
INTRODUCTION

The Veteran served on active duty from December 1972 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In March 2009, the RO proposed to reduce the  assigned disability rating for the Veteran's service-connected sarcoidosis disability from 30 percent to 0 percent.  In June 2009, the RO effectuated the proposed reduction in the assigned disability rating for sarcoidosis from 30 percent to 0 percent, effective September 1, 2009.

In June 2009, the Veteran testified at an informal teleconference hearing before a Decision Review Officer at the RO.  In June 2015, he testified at a Videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.  

The Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During VA respiratory examination in August 2007, diagnosis was sarcoidosis.  Treatment for sarcoidosis was noted to include Asmanex, an inhaled corticosteroid.  The VA examiner appears to have attributed all of the Veteran's respiratory symptoms at that time to sarcoidosis.  In a January 2008 addendum opinion, the examiner opined that the Veteran's mild COPD is less likely as not caused by or a result of the Veteran's service-connected sarcoidosis and that most likely cause of the Veteran's COPD is his history of tobacco use.  

In January 2009, the Veteran was afforded an additional VA examination to determine the nature and severity of his service-connected sarcoidosis in connection with his claim for increase for sarcoidosis and entitlement to a TDIU due to sarcoidosis.  The examiner diagnosed residual reticular scarring of the lungs due to sarcoidosis, stable, with remark that there were no extrapulmonary manifestations of sarcoidosis found on examination at that time; and COPD with previously documented reactive airway (asthma), with remark that asthma was not demonstrated during VA examination at that time.  The examiner opined that the Veteran's sarcoidosis did not affect his ability to be employed.  She stated that the Veteran's sarcoidosis has been stable over the years and that his non-service connected COPD with asthma now overshadows the restrictive lung effected of service-connected sarcoidosis.  She stated that it is the Veteran's COPD with asthma that impairs his ability to work.  Nevertheless, the examiner identified that the problem being detailed during that examination was sarcoidosis and that it has effects on the Veteran's usual daily activities described as severe with regard to chores, shopping, exercise, sports, recreation and traveling; mild with regard to bathing and dressing, and no effects on feeding, toileting and grooming.   

During VA examination in January 2013, the examiner opined that the Veteran's sarcoidosis has remained stable with no pulmonary or extra-pulmonary manifestations.  She reasoned that the Veteran's sarcoidosis does not cause pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids or require systemic high dose (therapeutic) corticosteroids for control.  She stated that chest x-ray is stable with no acute cardiopulmonary disease. She stated that the Vetera had COPD secondary to tobacco use and that his pulmonary medications are for treatment of COPD secondary to tobacco use. 

Nevertheless, statements and treatment records from the Veteran's VA and private treatment providers suggest that the Veteran's sarcoidosis remains active based on findings on laboratory testing (elevated ACE), spirometry and pulmonary function tests, and CT scan and x-ray of the Veteran's chest.  They also indicate that he has continued prescribed treatment with inhaled bronchodilator and antiinflammatory medications.  
In light of the foregoing, it remains unclear which symptoms and medications are attributed to the Veteran's service-connected sarcoidosis verses his non service-connected COPD.  VA adjudicators are precluded from differentiating between symptomatology  attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. at 182 (1998).  As such, a medical opinion is needed to clarify which symptoms and medications are attributed to the Veteran's service-connected sarcoidosis verses his non service-connected COPD.  

In addition, in his November 2008 claim for increase, the Veteran asserted that he is in receipt of disability benefits from the Social Security Administration (SSA) due to his service-connected sarcoidosis.  Thus, efforts must be made to obtain records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Ongoing VA and private treatment records, to include findings on any diagnostic testing and imaging, if any, must also be obtained from Dr. Wayne Ruth and the Saginaw VAMC for review.

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA all medical records upon which any award/denial of SSA disability benefits was based. All records requests and any responses must be documented in the claims file.

2. Contact the Veteran and request that he provide updated permission to obtain all clinical treatment records and findings on all diagnostic testing and imaging for sarcoidosis and COPD from Dr. Wayne Ruth dating prior to January 26, 2011, and since February 24, 2011, or that he provide the records to VA himself.  All records requests and responses received must be associated with the claims file.  

3. Associate with the claims file all relevant VA treatment records from the Saginaw VAMC dating from August 15, 20007 to present.  Particular attention is directed to clinical treatment records and findings on all diagnostic testing and imaging for sarcoidosis and COPD with asthma.  

All records requests and responses received should be documented in the claims file for review.  If any of the aforementioned private and VA treatment records are unable to be obtained, a negative response should be recorded and added to the claims file.

4. After the above is complete, schedule the Veteran for a VA respiratory conditions examination by an appropriate examiner with sufficient expertise to ascertain the severity and manifestations of his service-connected sarcoidosis condition and to distinguish or clarify which respiratory and pulmonary symptoms, treatment and any associated functional impairment is attributed to the Veteran's service-connected sarcoidosis verses his non service-connected history of COPD with asthma.  The electronic claims file in Virtual VA and VBMS must be made available to and reviewed by the examiner, and any indicated studies should be performed, to include chest x-ray, pulmonary function test, and laboratory testing (ACE).  

The VA examiner is requested to clarify the degree to which symptoms, treatment and associated functional impairment of the Veteran's service-connected sarcoidosis can be differentiated from other non-service-connected respiratory/pulmonary conditions of history of COPD with asthma.  The VA examiner should identify what symptomatology is solely attributable to his service-connected sarcoidosis as opposed to any other respiratory condition.  If the degree of impairment from disease attributable to service-connected sarcoidosis versus nonservice-connected disease cannot be medically ascertained, that too should be explained.  In doing so, the examiner should review the Veteran's contentions set forth during the June 2015 Videoconference hearing and in his statement received September 15, 2014, and all VA examinations and opinions of record, as well as statements of VA and private treatment providers suggesting that laboratory finding (elevated ACE) and finding on diagnostic imaging of the Veteran's lungs on chest x-ray and CT scan, as well as findings on pulmonary function tests, indicate that the Veteran's sarcoidosis has remained active and has been actively treated with inhaled bronchodilator and antiinflammatory medications.  

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected sarcoidosis on his ability to work. 

The examiner should provide a complete rationale for any opinion provided. If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. Then, readjudicate the Veteran's claims for a rating in excess of 30 percent for sarcoidosis, to include the propriety of the rating reduction from 30 percent to 0 percent, effective September 1, 2009.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




